  Case 18-25441      Doc 33   Filed 10/12/18 Entered 10/12/18 10:52:28                Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                    )   BK No.:      18-25441
Monica Vidette Broadway                                   )
                                                          )   Chapter: 7
                                                          )
                                                              Honorable Pamela S. Hollis
                                                          )
                                                          )   Joliet
                                   Debtor(s)              )
                                                          )   Adv. No.:
                                                          )
                                                          )
                                   Plaintiff(s)
                                                          )
                                                          )
                                                          )
                                   Defendant(s)           )

  ORDER GRANTING HIGHPOINT II OF ROMEOVILLE, LLC'S MOTION FOR RELIEF
 FROM AUTOMATIC STAY AS TO 105 S HIGHPOINT DR, #208, ROMEOVILLE, IL 60446

       This cause coming to be heard on JHighpoint II of Romeoville, LLC's Motion for Relief from
the Automatic Stay as to 105 S. Highpoint Drive, Apt. 208, Romeoville, IL 60446, proper notice having
been given, and the Court being fully advised in the premises, IT IS HEREBY ORDERED:

  That the automatic stay pursuant to 11 U.S.C. 362 is MODIFIED as to permit Highpoint II of
Romeoville, LLC's to proceed pursuant to non-bankruptcy law as to 105 S. Highpoint Drive, Apt. 208,
Romeoville, IL 60446.




                                                        Enter:


                                                                  Honorable Pamela S. Hollis

Dated: October 12, 2018                                           United States Bankruptcy Judge

 Prepared by:
 Amy E. Olson
 Wiedel, Philipp, Indelicato & Olson
 Counsel for Movant
 4915 Main Street
 Downers Grove, IL 60515
 (630) 969-2300 / Attorney Code: 6304972
